DETAILED ACTION
This is a Final Office Action in response to the remarks filed 03/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the application and have been examined.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 11 of the remarks that the present claims cannot be performed in the mind and compares the claims to Example 38 of the Subject Matter Eligibility Guidance. Examiner respectfully disagrees, the steps recited in the present claims, including “generating…a visit recommendation using the recommendation machine learning algorithm”, unlike the claims at issue in Example 38, the present claims are not directed to manipulating data but instead directed to sending and receiving data aided by a computer system. The steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See MPEP § 2106.04(a)(2).
	Applicant submits on page 13 of the remarks that the present claims provide improvements in the technical field of “providing customized schedules using real-time data from one or more users” and that even if the claims were directed to a mental process, such judicial exception is clearly integrated into a practical application and is therefore subject matter eligible. Examiner respectfully disagrees and notes that the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
	Applicant submits on page 17 of the remarks that the present application is directed to improvements in the field of map inference technology, and more specifically to generating a road network, it is unclear how this argument is relevant to the claimed invention. Further, Applicant submits that the claims address a challenge in the art of customized schedule technology, the Examiner notes that the present claims do not provide an improvement to the computer technology but rather to the way information is being sent and received.
Claim Rejections 35 U.S.C. § 102 and 35 U.S.C. § 103:
	Applicant submits on page 19 of the remarks that Sahadi is silent with respect to utilizing a scheduling algorithm and therefore cannot teach or suggest “utilizing a scheduling algorithm” for “arranging…the one or more recommended locations of the visit recommendation into a visit schedule.” Examiner respectfully disagrees, Sahadi discloses the use of machine learning for recommending locations in at least [0019-0021]; [0049-0050]; [0091]. Additionally, the Examiner notes that the use of an algorithm is inherent to a computer system and a machine learning model. Furthermore; [0044] discloses the use of algorithms. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 
With respect to claims 1-20, the independent claims (claims 1, 11 and 20) are directed, in part, to a method, a system and a computer readable storage medium to provide dynamic customized schedules based on user location. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-10 are directed to a method comprising a series of steps which falls under the category of a process, claims 11-19 are directed to a system which falls under the category of a machine and claim 20 is directed to a computer readable storage medium, which falls under the statutory category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to providing dynamic, customized schedules; receiving…user specific data and location data; utilizing… a recommendation machine learning algorithm to analyze the user specific data and location data; generating… a visit recommendation using the recommendation machine learning algorithm, wherein the visit recommendation comprises one or more recommended locations; arranging… utilizing a scheduling algorithm, the one or more recommended locations of the visit recommendation into a visit schedule; revising… the visit recommendation or visit schedule using real-time user data; and outputting…an optimized visit schedule. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a system”, “a memory”, “a processor”, “a computer readable storage medium”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 4 and related text and [0082-0084] to understand that the invention may be implemented in a generic environment that “the major components of the computer system 401 may comprise one or more CPUs 402, a memory subsystem 404, a terminal interface 412, a storage interface 416, an I/O (Input/Output) device interface 414, and a network interface 418, all of which may be communicatively coupled, directly or indirectly, for inter-component communication via a memory bus 403, an I/O bus 408, and an I/O bus interface unit 410. The computer system 401 may contain one or more general-purpose programmable central processing units (CPUs) 402A, 402B, 402C, and 402D, herein generically referred to as the CPU 402. In some embodiments, the computer system 401 may contain multiple processors typical of a relatively large system; however, in other embodiments the computer system 401 may alternatively be a single CPU system. Each CPU 402 may execute instructions stored in the memory subsystem 404 and may include one or more levels of on-board cache. System memory 404 may include computer system readable media in the form of volatile memory, such as random access memory (RAM) 422 or cache memory 424. Computer system 401 may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 426 can be provided for reading from and writing to a non-removable, non-volatile magnetic media, such as a "hard drive." Although not shown, a magnetic disk drive for reading from and writing to a removable, non- volatile magnetic disk (e.g., a "floppy disk"), or an optical disk drive for reading from or writing to a removable, non-volatile optical disc such as a CD-ROM, DVD-ROM or other optical media can be provided. In addition, memory 404 can include flash memory, e.g., a flash memory stick drive or a flash drive. Memory devices can be connected to memory bus 403 by one or more data media interfaces. The memory 404 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of various embodiments.” As described, the machine learning system is just being applied as a generic computer component and it is considered well-understood, routine and conventional activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to analyze data does not add significantly more to the claim.
Dependent claims 2-10, 12-19 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Publication No. 2019/0095454 (hereinafter; Sahadi).
Regarding claims 1/11/20 Sahadi discloses:
A computer-implemented method for providing dynamic, customized schedules, the method comprising; a system comprising: a memory; and a processor (Figs. 1 and 8 disclose a computing system with processor and memory) in communication with the memory, the processor being configured to perform operations comprising; a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, the operations comprising: ([0006] the system includes a memory storing instructions; the system also includes a processor, wherein execution of the instructions by the processor causes the processor to perform system operations) receiving, by one or more processors, user specific data and location data; [0005] discloses itinerary personalization that includes receiving from a mobile device associated with the first venue attendee, a location of the mobile device associated with the first venue attendee.
utilizing, by the one or more processors, a recommendation machine learning algorithm to analyze the user specific data and location data; [0019-0020] disclose the platform uses location information and the use of a location-tracking device whose location is determined via Global Navigation Satellite System (GNSS), the platform enables the creation of personalized, relevant experiences that are delivered to guests at one or more points of interest within a location (using the location data); Further [0021] discloses using machine learning to automate the completion of various methods, such as generation of relevant recommendations. Examiner notes that location data is part of the data used by the machine learning to automate recommendations.
generating, by the one or more processors, a visit recommendation using the recommendation machine learning algorithm, wherein the visit recommendation comprises one or more recommended locations; [0049-0050] disclose the use of machine learning models to automate recommendations; The EaaS platform can also include or connect to a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences, such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences, map content, content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.)), as well as information about visitors (such as user profile information).
arranging, by the one or more processors, utilizing a scheduling algorithm, the one or more recommended locations of the visit recommendation into a visit schedule; [0091]; Fig. 7 disclose itineraries and maps that may include recommended points of interest based on information concerning scheduled events.
revising, by the one or more processors, the visit recommendation or visit schedule using real-time user data; [0027] discloses real-time management of experiences; [0048] discloses a machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling (optionally under human supervision or with human confirmation) additional experiences that are similar to the ones created in the training set. Over time, the machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences) to improve the capacity of the assembly layer 234 to assembly highly effective experiences; [0080-0081] disclose real-time management of personalized experiences. 
and outputting, by the one or more processors to a graphical user interface on a user device, an optimized visit schedule. [0044] discloses Output and results from the analytics facility 232 may be used to optimize recommendations; [0098-0099] disclose the use of a user interface integrated with a display; display system receives textual and graphical information and processes the information for output to the display device.   
Regarding claims 2/12, Sahadi discloses:
The method of claim 1; the system of claim 11, wherein the user specific data includes data gathered from one or more social media accounts associated with the user. [0048] discloses the assembly layer 234 may include user interfaces for a human user to assemble an experience; a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience  [0029] discloses social media including Pinterest and Facebook data is gathered as part of the types of information gathered from data sources.
Regarding claims 3/13, Sahadi discloses:
The method of claim 1; the system of claim 11, wherein the user specific data includes data provided by the user, wherein the user input the user specific data via the graphical user interface. [0048] discloses the assembly layer 234 may include user interfaces for a human user to assemble an experience; a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience; [0061] discloses an itinerary 304 can be generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources 340, which can include information about entitlements (such as tickets the user can have already obtained to particular attractions or events, reservations the user can have already made, and the like), information about expressed preferences, interests, or plans, [0092] discloses user inputs devices. 
Regarding claims 4/14, Sahadi discloses: 
The method of claim 1; the system of claim 11, wherein the real-time user data includes motion profile data, wherein the motion profile data is motion data associated with a specific item within the one or more recommended locations, and wherein the motion profile data is utilized to update the optimized visit schedule. [0023] discloses a dynamic map that is configured for display on a computing device; the map may include a visual update of the user on the map as the visitor moves through the venue; [0036] discloses additional use cases may include phone-based, GPS, real-time location (latitude/longitude) measurements, phone geo-fence-real time notifications when a device is moving into or out of location regions.
Regarding claims 5/15, Sahadi discloses: 
The method of claim 1; the system of claim 11, wherein the real-time user data includes feedback data provided by the user, and wherein the feedback data is utilized to update the optimized visit schedule. [0048] discloses the machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling additional experiences that are similar to the ones created in the training set and may use feedback such as based on metrics indicating satisfaction by visitors with assembled experiences to improve the capacity of the assembly layer.
Regarding claims 6/16, Sahadi discloses:
The method of claim 1; the system of claim 11, wherein the real-time user data includes geospatial data, wherein the geospatial data is incorporated by the recommendation machine learning algorithm to identify recommended locations that can predictively be visited by the user. [0029] discloses using Global Positioning Systems (GPS) receivers as part of the system architecture for personalizing journeys and itineraries; [0035] discloses information received and provided over a communication network may come from a GPS; The system can measure location and proximity using hardware on a user device (e.g., GPS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi in view of US Pub. No. 2017/0032248 (hereinafter; Dotan-Cohen).
Regarding claims 7/17, although Sahadi discloses providing dynamic customized schedules, Sahadi does not specifically disclose a missed recommended item feature. However, Dotan-Cohen discloses the following limitations:
The method of claim 1; the system of claim 11, wherein the optimized visit schedule provided to the visitor includes a missed recommended item feature, wherein the missed recommended item feature provides an indication to the visitor that a recommended item may be missed. Dotan-Cohen [0144] discloses determining that a user missed, is missing or will miss an activity content may be generated and presented to the user including one or more of a suggestion for rescheduling the missed instance of an event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for itinerary personalization that recommends points of interest to users of Sahadi with the event tracker that detects instances of events of a user of Dotan-Cohen in order to provide personalized content to a user based on their identified practiced activity (Dotan-Cohen abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Claim(s) 8-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi in view of US Pub. No. 2010/0299172 (hereinafter; Nottoli).
Regarding claims 8/18, although Sahadi discloses providing dynamic customized schedules and real-time data and the use of machine learning, Sahadi does not specifically disclose operating user data input. However, Nottoli discloses the following limitations:
The method of claim 1, further comprising; the system of claim 11, wherein the processor is further configured to perform operations comprising: utilizing, by the one or more processors, an operating machine learning algorithm, wherein the operating machine learning algorithm analyzes operating data to generate an operating schedule for one or more operating users; Nottoli [0043]; [0048] discloses tracking scheduling associated with the use of equipment by operators.
utilizing, by the one or more processors, a future operating machine learning algorithm, wherein the future operating machine learning algorithm analyzes the operating data to make a future operation recommendation; Nottoli [0045] discloses the scheduler may include a function for receiving and maintaining reservations for each piece of equipment and a list of current and future jobs; the scheduler may be used to reserve a piece of equipment for some time in the future.
revising, by the one or more processors, the operating schedule for each of the one or more operating users using real-time operating data; Nottoli [0045] discloses Each piece of equipment may include a list of all past projects/jobs as well as current and future projects/jobs (FIGS. 4-6, and 17). Accordingly, the scheduler may be used to reserve a piece of equipment that either is not currently being used or has an availability period in the future.
and outputting/providing, by the one or more processors, a real-time map of specific locations in need of operating users. Nottoli [0030] discloses In one example, a construction company may monitor and control the location of its construction equipment through an equipment management system that is also used by an operator of a job site for requesting and reserving the equipment needed for that job site
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for itinerary personalization that recommends activities to users of Sahadi with the system that manages equipment distribution to job sites used by an operator of a job site in order to manage and provide information regarding all equipment for each job site (Nottoli abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned
Regarding claims 9, although Sahadi discloses providing dynamic customized schedules and real-time data, Sahadi does not specifically disclose operating user data input. However, Nottoli discloses the following limitations:
The method of claim 8, wherein the real-time operating data includes data provided by operating user input. Nottoli [0048] discloses the equipment user, such as the job site operator 120, may record the usage of a piece of equipment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for itinerary personalization that recommends activities to users of Sahadi with the system that manages equipment distribution to job sites used by an operator of a job site in order to manage and provide information regarding all equipment for each job site (Nottoli abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 10, although Sahadi discloses providing dynamic customized schedules and real-time data, Sahadi does not specifically disclose operating user data input. However, Nottoli discloses the following limitations:
The method of claim 8, wherein the real-time operating data includes data based on the real-time user data. Nottoli [0072] discloses a job site operator 120 may request equipment through the equipment management system 102. As shown in the activity details screen 1300, the request may be processed, such that an assignment 320 is made for the request. The request may be processed manually or automatically. In one embodiment, a reviewer of requests may assign equipment based on the requests, or the system may automatically select the equipment to be assigned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for itinerary personalization that recommends activities to users of Sahadi with the system that manages equipment distribution to job sites used by an operator of a job site in order to manage and provide information regarding all equipment for each job site (Nottoli abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 19, although Sahadi discloses providing dynamic customized schedules and real-time data, Sahadi does not specifically disclose operating user data input. However, Nottoli discloses the following limitations:
The system of claim 18, wherein the real-time operating data includes data provided by operating user input and data based on the real-time user data. Nottoli [0048] discloses the equipment user, such as the job site operator 120, may record the usage of a piece of equipment; [0072] discloses a job site operator 120 may request equipment through the equipment management system 102. As shown in the activity details screen 1300, the request may be processed, such that an assignment 320 is made for the request. The request may be processed manually or automatically. In one embodiment, a reviewer of requests may assign equipment based on the requests, or the system may automatically select the equipment to be assigned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods for itinerary personalization that recommends activities to users of Sahadi with the system that manages equipment distribution to job sites used by an operator of a job site in order to manage and provide information regarding all equipment for each job site (Nottoli abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2016/0055215 (Kauwe): discloses systems and methods for enabling integrated activity scheduling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683